247 S.W.3d 920 (2008)
John O. TARPLEY, Respondent,
v.
Angela K. TARPLEY, Appellant.
No. WD 67653.
Missouri Court of Appeals, Western District.
March 25, 2008.
David B. Sexton, Gladstone, MO, for Appellant.
M. Andrew Roffmann, Liberty, MO, for Respondent.
Before HOWARD, C.J., DANDURAND and AHUJA, JJ.

ORDER
PER CURIAM.
Angela Tarpley appeals the judgment of the trial court preventing her from relocating with the parties' minor child to Columbia, Missouri. Because a published opinion would have no precedential value, a memorandum has been provided to the parties. The judgment is affirmed. Rule 84.16(b).